Citation Nr: 1804385	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  16-08 007	)	DATE
AOD	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


INTRODUCTION

The Veteran had active service from February 1955 to January 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

This case was previously before the Board in May 2017, when it was remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

In its May 2017 remand, the Board directed the AOJ to contact the Veteran to request a properly executed, separate VA form 21-4142s, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private doctors who have treated him for the claimed conditions; obtain an addendum to the August 2014 VA examination; readjudicate the claims; and, if the decision remains adverse to the Veteran, to furnish a supplemental statement of the case (SSOC).  

The RO completed the first two directives, but failed to issue an actual SSOC.  There is a November 2017 letter in the claims file in which the AOJ stated that a SSOC was enclosed.  However, what was enclosed was not a de facto SSOC, but rather a blank SSOC form.  The SSOC form lacked the Veteran's name, lacked any evidence pertinent to the case, lacked the issues on appeal, and lacked any analysis as to why the issues were being denied.  As such, it is only a blank form, not an actual SSOC.  The AOJ has not complied with that remand directive.  Compliance with a Board remand directive is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268 (1998).  A new SSOC must be issued on remand.         

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Furnish an SSOC and afford the appropriate response time.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


ATTORNEY FOR THE BOARD	A. Lech, Counsel

Copy mailed to:  North Carolina Division of Veterans Affairs




